

113 HRES 464 IH: Honoring the victims of the Cambodian genocide that took place from April 1975 to January 1979.
U.S. House of Representatives
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 464IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2014Mr. Lowenthal submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONHonoring the victims of the Cambodian genocide that took place from April 1975 to January 1979.Whereas beginning in April 1975 and ending in January 1979, at least 1,700,000 to 3,000,000 people were deliberately and systematically killed in Cambodia in one of the worst human tragedies of the modern era;Whereas in 1975, Pol Pot led the Communist guerilla group, the Khmer Rouge, in a large-scale insurgency in Cambodia that resulted in the removal of Cambodians from their homes and into labor camps in an attempt to restructure Khmer society;Whereas traditional Khmer culture and society were systematically destroyed, including the destruction of temples, schools, hospitals, and other buildings;Whereas families were separated in an attempt by the Khmer Rouge to prevent family formation, many individuals were punished or killed for education, wealth, or sophistication, and doctors, nurses, clergy, teachers, business owners, artisans, city dwellers, and even those individuals who wore glasses were singled out for execution since they were seen as bourgeois or contaminated with Western influence;Whereas the Khmer Rouge maintained control by mass public torture, executions, and dismantling of the social order;Whereas men, women, and children were sent to labor camps and forced to do strenuous farm work and famine and disease became epidemic while medicine and medical care were non-existent;Whereas after the Khmer Rouge regime was overthrown in 1979, thousands of Cambodians fled on foot to refugee camps in Thailand and many refugees were processed again in other camps in the Philippines and Indonesia;Whereas from these refugee camps hundreds of thousands of Cambodians made their way to the United States beginning in 1975;Whereas these Cambodians were subsequently resettled in communities across the United States;Whereas according to the United States Bureau of the Census figures from the 2012 American Community Survey, there are approximately 255,772 Cambodians currently living in the United States;Whereas despite their tremendous loss, Cambodians and Cambodian-Americans have shown courage and resiliency;Whereas the memory of those Cambodians who were killed during the Cambodian genocide must never be forgotten and the survivors of the Cambodian genocide should be honored;Whereas the resettlement of Cambodians reflected the hard work of voluntary agencies through funding by the Federal Government, individual citizens, and Federal, State, and local governmental agencies, all working together to assist the new arrivals in adjusting to society in the United States;Whereas Cambodian refugees have done much to further successful resettlement in the United States, including through mutual assistance associations organized by previously resettled Southeast Asian refugees to help new refugees through the provision of essential social, psychological, cultural, educational, and economic services; andWhereas while remembering and honoring both their traditional culture and their traumatic past, the new generation of Cambodian-Americans is contributing to United States society in meaningful ways: Now, therefore, be itThat the House of Representatives—(1)honors the victims of the genocide in Cambodia that took place beginning in April 1975 and ending in January 1979; and(2)continues to support efforts to pursue justice for the victims of the Cambodian genocide.